Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s RCE filed on August 15, 2022. The following action is taken:Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirouzu (2005/0231845).
Regarding independent claims 1 and 6-8. The reference in figs 4 and 6 discloses recording and reproducing device comprising: a reading unit that reads production information from a recording medium of a magnetic tape cartridge (fig 7),  wherein: a magnetic tape and  the recording medium are both inside a casing of the magnetic tape cartridge (fig 6 element CM and MT),  and the recording medium is not tape (CM in fig 6), is separate from the magnetic tape and  stores the production information the production information being information regarding the magnetic tape obtained in a production process of the magnetic tape cartridge (see paragraph [0070] having “manufacturer information of the cartridge”; and a control unit fig 7 that performs, as an initialization process paragraph [0073] discloses inserting the cartridge into the apparatus of the magnetic tape cartridge, control of recording the production information stored in the recording medium on the magnetic tape and invalidating the production information in the recording medium, the initialization process being performed at a time when the magnetic tape cartridge is initially loaded into the recording and reproducing device. Although the reference discloses a CM that is readable, writable and rewritable (paragraph [0070])  storing manufacturer information and the same manufacturer information is recorded (copied) into the tape fig 4. The reference does not explicitly disclose “invalidating” which is interpreted as erasing the data. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the CM erasing capability to “invalidate” data that is no longer needed in the memory for the purpose of eliminating non essential data and thus more storage capability in the CM. one of skilled in the art would utilize the erasing capability for the purpose of increasing the data storage capacity of a storing element.
With respect to the limitation of claim 2. The reference in paragraph [0070] discloses a CM element that is readable/writable and erasable. Therefore it would have been obvious to one of skilled in the art to  invalidate any data by erasing it thus increasing the data storage capability of the element.

With respect to the limitation of claim 3. The limitation “retention” is interpreted as any information pertaining to the manufacturer information or production information shown in fig 4 or if servo information is encoded or not as in paragraph [0073].
With respect to the limitation of claim 4 the reference in paragraph [0069] discloses a unique information that is unique to the production information of the tape.
With respect to the limitation of claim 5 see fig 4.
With respect to the limitation of claim 11.  The reference discloses an erasable CM, therefore it is obvious to one of skilled in the art to overwrite any data stored thereon for the purpose of increasing the data capacity within the storing element.
Claim Objections
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach servo distance in the production information to each combination of servo bands and servo positions as in claim 9, nor the production information storing production defects during the manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688